Citation Nr: 0817511	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO. 02-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disability, to include as secondary to the veteran's service-
connected right knee disability.

2. Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from July 1959 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). This matter 
was previously before the Board and was denied in a November 
2005 decision which the veteran appealed. In an Order dated 
in April 2007, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand 
(Joint Motion) filed by the parties and returned the case to 
the Board for further appellate review. The Board then 
remanded the matter in August 2007.

A March 2008 substantive appeal regarding the veteran's claim 
for a total disability rating based on individual 
unemployability (TDIU) was received by the Board in April 
2008. The Board finds that this substantive appeal was timely 
filed in response to the September 2007 RO decision to deny 
entitlement to TDIU and will take jurisdiction of the TDIU 
claim. See Generally 38 C.F.R. § 20.300. In the substantive 
appeal, the veteran states that all of his service-connected 
disabilities have worsened and he requests an examination to 
determine the current severity of his service-connected 
disabilities. As this statement appears to be a request to 
file claims for increased ratings for the veteran's service-
connected disabilities, the Board hereby refers this matter 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The Court's April 2007 Order implemented the provisions of 
the Joint Motion which stated that VA had to attempt to 
obtain any of the veteran's service medical records (SMRs) 
which had not yet been associated with the claims file. After 
carefully reviewing the veteran's claim file, the Board finds 
that it must remand this matter as the record does not 
reflect that VA has fulfilled its duty to request these 
records.

Under the provisions of 38 C.F.R. § 3.159(c)(2), VA must make 
"as many requests as are necessary" to obtain relevant 
records from a federal department or agency and may end such 
efforts only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.

The record shows that VA requested the veteran's SMRs from 
the National Personnel Records Center (NPRC) in September 
2007. Although the December 2007 supplemental statement of 
the case states that additional SMRs were received for the 
veteran, the record does not reflect receipt of such SMRs. 
The record contains only one packet of SMRs. It is unclear 
when this packet of records was associated with the veteran's 
claims file, but it would have to be on some date prior to 
January 6, 2003 as the January 6, 2003 supplemental statement 
of the case cites extensively to the SMRs contained in the 
undated packet. There is nothing in the record to show that 
any additional SMRs were received subsequently. As such, it 
is unclear from the record that VA has fulfilled its duty to 
make "as many requests as are necessary" to obtain the 
veteran's SMRs as the record does not demonstrate that the 
NPRC ever responded to the RO's September 2007 request. 
Therefore, the Board finds that a remand is necessary to make 
additional requests for the SMRs.

Additionally, the Board finds that a VA medical opinion is 
necessary in this case as November 2002 and February 2007 
letters from J.B.H., M.D., suggest that the veteran's current 
back disability is related to his active duty service period, 
particularly to an in-service motor vehicle accident in 1962. 
The November 2002 letter states that J.B.H. reviewed the 
veteran's VA "rating decisions." The letter seems to 
indicate that J.B.H. believed that the veteran mentioned back 
discomfort at the time of the his 1962 in-service motor 
vehicle accident, but J.B.H. does not identify any record 
which shows that the veteran complained of back pain during 
active duty service and the Board cannot locate such a record 
in the claims file. The February 2007 letter states that 
J.B.H. reviewed the veteran's claims file and noted that the 
veteran had a motor vehicle accident in 1962 which injured 
the veteran's right knee and resulted in a "herniated lumbar 
disc." However, J.B.H. does not identify the evidence in the 
veteran's claims file which shows a herniated lumbar disc at 
the time of the 1962 motor vehicle accident and the Board 
cannot find such evidence. As such, the Board finds that a VA 
medical opinion or examination and medical opinion is 
necessary in the instant case, depending on whether any 
additional SMRs are received showing complaints or diagnosis 
of a back injury during the veteran's period of active duty 
service.

Finally, the Board finds that a VA examination is necessary 
in the instant case to determine if the veteran's service-
connected disabilities preclude all forms of substantially 
gainful employment as the veteran has filed for TDIU and 
there is currently no medical evidence of record which 
directly addresses the impact the veteran's service-connected 
disabilities have on his ability to obtain and maintain 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the NPRC and 
request all of the veteran's SMRs. The 
AMC/RO should continue to request such 
records until they are received or until 
the AMC/RO makes a determination that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile. If the records are not 
received, the AMC/RO must clearly document 
for the record the basis of its 
determination that either the records do 
not exist or that further efforts to 
obtain the records would be futile.

2. If additional evidence is received that 
documents complaints of or treatment for a 
back injury during active duty service, 
the AMC/RO should arrange for the veteran 
to undergo a VA examination to determine 
if the veteran's current back disability 
is etiologically related to the any in-
service back complaints or treatment. If 
any additional evidence received fails to 
document any back complaints or treatment 
in service or if no additional evidence is 
received, the AMC/RO should arrange for a 
VA physician to review the veteran's 
claims file and make a determination of 
whether or not the veteran's current back 
disability is etiologically related to his 
1962 in-service motor vehicle accident, or 
any other aspect of the veteran's active 
duty service period. In both cases, the 
examiner should review the veteran's 
entire claims file and should pay special 
attention to the March 1962 SMRs which 
document the veteran's in-service motor 
vehicle accident and corresponding medical 
complaints and treatment, the veteran's 
June 1971 separation examination report, 
and the November 2002 and February 2007 
letters from J.B.H., M.D. All provided 
opinions should be supported by a clear 
rationale.

3. The AMC/RO should arrange for the 
veteran to undergo a VA examination to 
determine if his service-connected 
disabilities preclude him from obtaining 
or maintaining all forms of substantially 
gainful employment. In scheduling this 
examination, the AMC/RO should be mindful 
of the veteran's referred claims for 
increased ratings for his service-
connected disabilities.

4. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claims. If any benefits sought remain 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



